Stanley, Commissioner
Reversing.
Tlie appellant, exercising its right of eminent domain, condemned 3.97 acres belonging to the appellees, W. B. Huddleston and wife, for the purpose of constructing and maintaining a reservoir for tbe impounding and storage of water for tbe operation of a gas compression station. Tbe court properly limited tbe recovery to tbe fair cash value of tbe land, considering its relation to tbe defendants ’ entire tract of 97 acres, defined also as being tbe difference between tbe fair market value of tbe defendants’ entire farm immediately before and after tbe taking of tbe 3.97 acres. There is no evidence of incidental damage or enhancement of tbe remaining land. *835The verdict was for $2,500, or $625 an acre, the maximum permitted by the instructions.
'The evidence as to the particular character of the approximately four acres and its connection and use with the rest of the farm is not clear. It appears to be part of a ravine with steep cliffs on each side, some pasture, but little tillable soil. It contains ten or twelve walnut trees, 12 to 18 inches in diameter, but we understand the defendant is entitled to the logs. This parcel is but part of the reservoir property, 21% additional acres having been acquired from two adjoining landowners. The surface of the proposed lake will be about ten acres. The nearest water’s edge will be approximately three hundred feet from the defendant’s residence and one hundred feet from his barn. The defendant and some of the neighbor witnesses seemed to think the taking of the land and the dam to be built will make it more difficult for his livestock to reach a spring below the dam, while the engineers testified that it will really be more easily reached down the outside wall of the earth dam. It is implied in the record and the argument that the defendants will have the privilege of using the lake, for livestock, though there is no specific testimony on the point. Huddleston and another witness expressed the view that it is better for stock to have access to running water, but this seems to compare a stream to a pond. Here will be a large lake without stagnant water.
'The estimates of fair cash value of the land to be taken, as is usual, are extremely variant.
The defendant, Huddleston, placed $5,000, or $1,250 an acre, as the value of the 3.97 acres, the whole farm being worth $20,000 before and $15,000 after this parcel is taken. However, the value for taxation of the whole farm is $4,000, or about $40 an acre. Four neighbors agreed the 3.97 acres were worth $5,000. One, who was probably confused, first stated it was worth $175 an acre but ended up by placing $17,475 as the value of the small parcel. Another witness placed it at $10,000.
On the other side, five neighbors placed the value at from $150 to $250 an acre. A Campbellsville real estate agent, from his knowedge of the Huddleston farm and of values in Taylor County generally, thought the 3.97 acres were worth only $400, the entire farm of 97 *836acres being valued at $200 an acre or $19,400, and tbe remaining 93 acres at $19,000. Tbe jury viewed tbe premises and tbis fact is to be given full consideration in reviewing the parol evidence on tbe question of tbe reasonableness of tbeir verdict. Bailey v. Harlan County, 280 Ky. 247, 133 S. W. 2d 58.
We realize there is opinion evidence or estimates tbat would warrant an award of $2,500, but there is no state of facts, with description of the land, its quality or relation to tbe entire farm, tbat would justify tbe extravagant estimates of value placed by tbe defendants and tbeir witnesses or tbe award of the jury. Tbe record is silent as to what comparable land has sold for in recent years. Tbe farm should be considered as an entity in assessing compensation for tbe taking of a part of it. On tbe basis of tbe verdict, tbis means tbe 97 acres has a fair cash market value of $60,625. We are aware that as a practical matter, there is and must be some regard bad for tbe fact tbat one’s property is being taken from him by force of governmental power for tbe good of tbe people as a whole or because of common necessity and interest; also, tbat consideration is given to tbe value of tbe land to the corporation requiring and taking it. These circumstances are always present. 'Though neither is expressly recognized judicially, as a matter of reality there is no escape from it, and jurors undoubtedly give much weight to it in determining what is just compensation. We have a notion tbat tbe condemnor always expects tbat. Even with our appreciation of tbis fact, we are of opinion tbat tbe award is grossly excessive.
Tbe attitude of tbis court is thus well stated in Commonwealth v. Ball, 246 Ky. 584, 55 S. W. 2d 413, 415: “The amount of tbe damages in condemnation proceedings is peculiarly a question for tbe jury, and its verdict will not be disturbed unless so excessive as to show passion or prejudice, or unless based on estimates unsupported by tbe physical facts, or so extravagant as to carry with them tbe improbability of tbeir correctness.”
This verdict strikes us as manifesting unfairness and prejudice against tbe corporation and favoritism for tbe jurors’ neighbor where deliberation and judg*837ment should have prevailed. This showed itself at least on the part of one member of the jury. Before the first witness, an engineer for the company, could be asked a single question, a juror opened up the examination by asking him whether the proposed dam and lake would not interfere with the Huddleston spring.
The judgment is accordingly reversed.